Citation Nr: 0315980	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  94-25 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from February 1956 to 
August 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to service 
connection for a bilateral foot disorder.

In August 1996, the Board remanded the issue of entitlement 
to service connection for a foot disorder for further 
development and adjudicative action.  Following completion of 
such development, this matter was returned to the Board for 
further consideration.

In March 2000 the Board determined that the development was 
incomplete and remanded this matter a second time for further 
development.

While the remand of the foot disorder issue was pending, the 
veteran perfected an appeal of a January 2000 rating decision 
wherein the RO determined that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for hearing loss in both ears.  

The Board notes that the veteran submitted a request to 
transfer his claims file from the Los Angeles RO to the San 
Diego RO in May 2003.  To date the claims file appears to 
remain under the jurisdiction of the Los Angeles RO.  The RO 
should take action in accordance with the veteran's request.  




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that due process matters require yet another 
remand of this issue on appeal. 

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).

Among other things, the CAFC held that providing a 30 day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b), which provides a one year period.

In April 2003 the RO sent the appellant a letter which 
advised him of the notice requirements of the VCAA, regarding 
the current issue pursuant to Quartuccio, supra.  However, 
the RO provided the appellant only 30 days to respond.  
Therefore, the RO's letter is not consistent with the 
requirements of Disabled American Veterans, et al.  

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA of 2000 
amounts to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.  

Moreover, clarification is needed as to whether the veteran 
has requested a hearing before a Veterans Law Judge (VLJ) 
either to be held at the RO (Travel Board) or at the VA 
Central Office in Washington DC.  Initially, in his September 
1993 VA form 9, the veteran requested a Travel Board hearing, 
which the RO scheduled for March 22, 1994.  A notation 
reflects that this hearing was cancelled "per rep on 
3/21/94." 

In October 2000, the veteran testified before a hearing 
officer at the RO regarding the hearing loss issue.  
Subsequently, in June 2001 and July 2001 respectively, the 
veteran submitted 1-9 forms that requested Travel Board 
hearings for his claims of entitlement to service connection 
for hearing loss and a bilateral foot disorder.  Thereafter 
in December 2001, the veteran submitted a somewhat cryptic 
letter that stated "I do wish to go to Washing (sic) DC for 
a review by BVA for both my hearing loss and also for my foot 
condition."  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing. 38 U.S.C.A. § 7107 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2002), a hearing on appeal 
will be granted if an appellant expresses a desire to appear 
in person.

The veteran's request for the opportunity to provide oral 
testimony before a Veterans Law Judge appears to remain 
outstanding, although clarification as to the nature of such 
hearing request is needed.  



Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra and 
Disabled American Veterans et al., supra.  
The letter should specifically notify the 
appellant of the one year period for 
response.    

3.  The RO should clarify whether the 
veteran desires to provide oral testimony 
before a Veteran's Law Judge either in 
person at the RO or at the Central Office 
in Washington DC via a hearing 
clarification letter to be sent to his 
last known address of record.  

4.  In accordance with the veteran's 
request, the RO should take appropriate 
action to schedule him for a personal 
hearing(s) of his choosing.  If the 
veteran failed to clarify his hearing 
request, and has not submitted a signed 
statement requesting withdrawal of his 
hearing request, the RO should proceed to 
schedule the veteran for a Travel Board 
hearing.  A copy of the notice to the 
veteran of the scheduling of the 
hearing(s) and any correspondence from 
the veteran regarding his hearing request 
should be placed in the record.

5.  The RO should then conduct any 
necessary development brought about by 
the appellant's response, and issue a 
supplemental statement of the case if 
necessary.

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


